Case 9:17-cv-81261-WPD Document 65 Entered on FLSD Docket 11/07/2018 Page 1 of 2



                       IN TH E U NITED STA TES DIST RIC T C O U RT
                      FO R TH E SO UTH E RN DISTRICT O F FLO R IDA

               CA SE N O .9CI7-CV-8IZ6I-D IM ITRO ULEA SN A TTH EW M A N

 A LL-TA G CORP.,
                     Plaintiff,                                FILED by             D.C.

                                                                  82k 2? 2212
                                                                   STEMEN M.LARIMORE
                                                                    CUERK U S DlsT.(n
 CH ECK POINT SY STEM S, lN C.,                                    s.D.oF/Lâ.-w.RB.

                     D efendant.

 ORDER SETTING HEARING.IM PO SING DEADLINES.AND REOUIRING FURTH ER
                      C O N FER RA L A ND FILIN G O F JO IN T N O TIC E

        TH IS CA U SE is before the Court upon Plaintiff,A ll-Tag Corp.'s M otion to Com pel

 Discovery (DE 64j.Thismatterwas refen'ed to the undersigned upon an Orderrefening a11
 discovery m atters to the undersigned for appropriate disposition. See D E             D efendant

 CheckpointSystems,lnc.hasnotyetfiledaResponse.However,theCourtintendstoexpeditethis

 m atterandthereforeissettingahearingatthistim esoasnotto delaythism atter.Accordingly,itis

 hereby ORDERED thata hearingon PlaintiffsM otionto CompelDiscovery (DE 64)shallbe
 held as follow s:

                                  D A TE:    Friday,N ovem ber 30,2018
                                  TIM E:     2:00 P.M .
                                  PLA CE :   United StatesD istrictCourt
                                             70l Clem atis Street
                                             W estPalm Beach,Florida
                                             Courtroom :6,Third Floor

 Pursuantto thisCourt'sOrderSetting Discovery Procedure (DE 531,Defendant'sResponseto



                                                1
Case 9:17-cv-81261-WPD Document 65 Entered on FLSD Docket 11/07/2018 Page 2 of 2



 Plaintiff sM otion is due to be filed on orbefore Tuesday,N ovem ber 13,2018.1 Plaintiff sReply,

 if it chooses to file one, is due on or before Friday, N ovem ber 16, 2018. ln advance of the

 scheduled hearing,the Courtdirects that counsel for both Plaintiff and D efendantshallfurther

 confer,eitherin person orby telephone,in good faith and foras long as necessary to address each

 pending discovery dispute.Thereafter,the parties shalltile,on orbefore Tuesday,N ovem ber 27,

 2018,a JointN otice advising whetherthe discovery disputeshave been resolved,and ifnot,what

 specificissuesremain fordetermination by theCourtand abriefrecitation oftheposition ofeach

 party on the specific dispute.

        The Courtadvises al1parties and their counselthatthe Courtw illaw ard sanctions and/or

 cost-shifting,pursuantto FederalRule of CivilProcedure 37,againstany party or counselwho

 failstopersonallyconferingood faith,who takesunreasonableorfrivolousdiscoverypositions,or

 who failsto fully comply with alldiscovery obligations required by the FederalRules ofCivil


 Proceduooxs
        reandthisCourt'sOrderSettingDiscoveryProce
                                                 iure(DE531.
              andoR DER ED in cham bersthis 1 dayofxovember,2018,atwestpalm
 Beach,Palm Beach County in the Southern D istrictofFlorida.




                                                         ILLIAM M A T H EW M A N
                                                        UN ITED STAT S M AGISTM TE JUDGE




 iTheCourtisallowingDefendantadditionaltimeto t
                                              5leaResponse,becausePlaintifffiled itsM otion lateFriday
 afternoon,at5:52 p.m.onNovember2,2018.TheCourtalso notesthatM onday,November12,2018isafederal
 holiday and the Courthouse is closed.
